DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 
2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/07/22 has been entered.

Claim Status
3.  The amendment, filed 03/07/22, has been entered. Claims 13-14, 16, 19-20, 22, and 25-32 are pending and under examination. Claims 1-12, 15, 17-18, 21, and 23-24 are cancelled. Claims 26-32 are newly added. Claims 13 and 19 are amended.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 10/05/21:
The rejection of claims 13-14, 16, 19-20, 22, and 25 under 35 U.S.C. 102(a)(1) as being anticipated by Borody et al. 2004 (US 2004/0028689), found on page 15, at paragraph 12, is withdrawn in light of Applicant’s amendments thereto; specifically, requiring particular strains of the Bifidobacterium species.

The provisional rejection of claims 13-14, 16-17, 19-20, 22-23, and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-11 of copending Application No. 16/498148, found on page 18, at paragraph 18, is withdrawn in light of Applicant’s amendments to both applications.

See Advisory Action, filed 01/24/22, for withdrawal of other rejections.



New Objection(s)
5.  Claims 19, 26 and/or 29 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 13. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). In the instant case, each independent claim covers the same thing because each requires the same positively recited step for administering one of more of the same Bifidobacterium strains; therefore, minor differences in the preambles amount to only slight differences in wording and the claims appear to be substantially duplicates.

6.  Claims 20, 27, and/or 30 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

7.  Claims 22, 28, and/or 31 are objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

8.  Claim 32 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 25. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

New Rejection: Claim Rejections – 35 USC § 102
9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.  Claims 13-14, 16, 19-20, 22, and 25-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck et al. 2012 (US 2012/0171165). 
	Buck teaches methods for improving cognition in individuals in need thereof, including those with autism, comprising administration of nutritional compositions comprising inter alia probiotic bacteria, including Bifidobacterium infantis ATCC 15697, Bifidobacterium animalis subsp. animalis ATCC 25527, and/or Bifidobacterium breve ATCC 15700 (e.g. see [0126, 0176, 0227-0230] and Table on page 24; meeting limitations found in instant claims 13, 16, 19, 22, 25, 26, 28, 31 and 32). 
	With regards to for decomposing an opioid peptide in claims 13 and 26; and wherein the opioid peptide is -casomorphin and/or gliadorphin in claims 13, 14, 19, 20, 26, 27, 29 and 30; it is noted that these limitations do not add a positively recited step to the claimed method(s) and therefore have been interpreted as expressions of intended results of the only positively recited step of administration. Applicant is reminded that any and all biological, chemical and/or physical reactions resulting from that administration (i.e. all naturally occurring downstream mechanisms of action) cannot be separated from the action per se and that those mechanisms of action (i.e. intended results) did not need to be recognized at the time of the invention (see MPEP 2112).
	Accordingly, Buck anticipates the invention as claimed. 

Conclusion
12. No claims are allowed.

13.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

14. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
May 10, 2022